                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 JOSHUA MOSES,                       HONORABLE JEROME B. SIMANDLE

                  Petitioner,
                                             Civil Action
      v.                                  No. 18-15367 (JBS)

 COMMONWEALTH OF PENNSYLVANIA,
                                               OPINION
                  Respondent.



APPEARANCES:

Joshua Moses, Petitioner pro se
#55716-066
FCI Fort Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

SIMANDLE, U.S. District Judge:

     1.     Joshua Moses, a/k/a/ Roy Moses, a federal prisoner

confined at FCI Fort Dix, New Jersey, has filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. [Docket

Entry 1].

     2.     On June 12, 2019, this Court determined that the only

claim over which this Court had § 2241 jurisdiction was

Petitioner’s challenge to the Bureau of Prisons’ (“BOP”)

calculation of his custody classification score (“Ground Two”).

[Docket Entry 8]. It severed the petition, retained jurisdiction

over Ground Two, and returned the remainder of the petition to
the United States District Court for the Eastern District of

Pennsylvania. [Docket Entry 9].

     3.     The Court now considers Petitioner’s request for the

appointment of pro bono counsel. [Docket Entry 2].

     4.     The Court notes at the outset that there is no Sixth

Amendment right to appointment of counsel in collateral

proceedings, and a petitioner seeking habeas relief has no

constitutional right to effective assistance of counsel. See

Coleman v. Thompson, 501 U.S. 722, 752 (1991); Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987) (“right to appointed counsel

extends to the first appeal of right, and no further”);

Wainwright v. Torna, 455 U.S. 586, 587-88 (1992) (because

“[habeas petitioner] had no constitutional right to counsel, he

could not be deprived of the effective assistance of counsel”).

     5.     Instead, “the decision to appoint counsel in

proceedings brought under § 2255 is ... a matter of discretion.”

In re Demelio, 350 F. App'x 718, 720 (3d Cir. 2009) (citing

Finley, 481 U.S. 551, 555 (1987)). A district court may, under

18 U.S.C. § 3006A(a)(2)(B), appoint counsel to a person seeking

relief under 28 U.S.C. § 2255 if “the interests of justice so

require.”

     6.     In deciding whether the grant such a request, the

Court must decide “if the petitioner has presented a

nonfrivolous claim and if the appointment of counsel will

                                  2
benefit the petitioner and the court.” Reese v. Fulcomer, 946

F.2d 247, 263 (3d Cir. 1991). The Court must consider the

complexity of the factual and legal issues in the case, as well

as the pro se petitioner's ability to investigate facts and

present claims. Id.

     7.   The Court finds that appointment of counsel is not

warranted at this time. The Court has permitted the habeas

petition to proceed only on Petitioner’s claim that the BOP

miscalculated his custody classification score. This is a

relatively straightforward issue that should not require much

factual investigation. Therefore, the Court finds that

appointment of counsel is not warranted. The Court may reassess

the appointment should Petitioner’s situation change over the

course of the litigation.

     8.   An appropriate order follows.



June 14, 2019                        s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                3
